918 F.2d 174Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Deborah A. TATE, Plaintiff-Appellant,v.FITZSIMONS ARMY MEDICAL CENTER, Defendant-Appellee.
No. 90-3130.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 14, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-89-70-JFM)
Deborah A. Tate, appellant pro se.
Dale Preston Kelberman, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Deborah A. Tate appeals from the district court's denial of Tate's Fed.R.Civ.P. 60(b) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tate v. Fitzsimons Army Medical Center, CA-89-70-JFM (D.Md. Aug. 24, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.